Motion for a stay pending appeal granted on condition: (1) that within 20 days after entry of the order hereon appellant shall file an undertaking for $1,000, with corporate surety, to pay the amount required by him to be paid under the order appealed from, in the event such order be affirmed in whole or in part or in the event the appeal be dismissed; and (2) that appellant perfect the appeal for September 7, 1960, for which day the appeal is ordered to be placed on the calendar. The record and appellant’s brief must be served and filed on or before August 15,1960. Nolan, P. J., Beldock, Ughetta and Christ, JJ., concur; Brennan, J., not voting.